Citation Nr: 0208421	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  91-21 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Epstein-Barr syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from September 1969 to 
September 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Los Angeles, California, Regional Office (RO), which, in 
part, denied service connection for Epstein-Barr syndrome.  
In February 1998, the undersigned Board member denied certain 
service connection appellate issues and remanded said 
remaining Epstein-Barr syndrome service connection issue to 
the RO for additional evidentiary development. 

Parenthetically, since in numerous written statements 
appellant had expressed an intention to request service 
connection for various other disabilities, the Board in its 
February 1998 decision/remand had referred this matter to the 
RO for appropriate action.  However, after the RO issued 
appellant an October 2001 Supplemental Statement of the Case, 
advising him that he should clarify in writing what claims he 
wanted adjudicated within 60 days of that Statement, 
appellant submitted a December 2001 written statement that 
only mentioned the Epstein-Barr syndrome service connection 
issue.  Additionally, recent written statements from his 
service organization representative are limited to the 
Epstein-Barr syndrome service connection issue.  Thus, the 
Board construes the appeal as limited to the issue delineated 
on the title page of this decision, and will proceed 
accordingly.  In the event appellant wants other claims 
adjudicated by the RO, he should clearly inform the RO of 
such intention in order for the RO to undertake appropriate 
action.  


FINDING OF FACT

It has not been shown, by credible, competent evidence, that 
appellant currently has Epstein-Barr syndrome/disability 
related to service.  



CONCLUSION OF LAW

Epstein-Barr syndrome was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002) 
and Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002).  Thus, since appellant's claim in question was 
obviously not final on November 9, 2000, it appears that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, may not 
be applicable here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed with 
respect to said service connection appellate issue.  The 
service medical records appear complete and adequately detail 
all relevant symptoms and findings.  Numerous post-service VA 
and private clinical records provide a clear picture of all 
relevant symptoms and findings, and include certain 
laboratory studies dated many years after service indicating 
that appellant had developed antibodies to the Epstein-Barr 
virus.  

Pursuant to the February 1998 Board remand, a May 2001 VA 
examination was conducted with medical opinion rendered that 
adequately explained the significance of said laboratory 
findings and whether appellant met the diagnostic criteria 
for Epstein-Barr syndrome.  There is no indication that other 
relevant medical records exist that would indicate that 
appellant has Epstein-Barr syndrome related to service.  In 
addition, appellant was issued Supplemental Statements of the 
Case, which included relevant clinical evidence, laws and 
regulations, and a detailed explanation of the rationale for 
the adverse rating decision.  Thus, the Board concludes that 
the duty to assist as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000 to the 
extent it may apply, has been satisfied with respect to the 
appellate issue in question.

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The service medical records reveal that appellant, a 
physician, was treated in December 1969-January 1970 for 
infectious mononucleosis confirmed by a positive 
mononucleosis test.  In late January 1970, the clinical 
impression was resolving mononucleosis with anicteric 
hepatitis.  In a February 1970 clinical evaluation report, 
detailed medical history and examination findings were 
recorded and the examiner's impression was that appellant had 
had a rather typical infectious mononucleosis with very mild 
associated hepatitis manifested by symptoms and liver 
function test abnormalities; and that "hepatitis in 
infectious mononucleosis is benign and self-limited with no 
serious residuals or sequelae."  An April 1970 extensive 
examination report did not include any specific findings or 
diagnoses pertaining to residuals of infectious 
mononucleosis; and the diagnosis listed in that examination 
report, a subsequent July 1970 military Medical Board 
examination report, and Medical/Physical Evaluation Board 
reports, were limited to a psychiatric disability (for which 
service connection is in effect).  

A September 1970 initial application for VA disability 
benefits was limited to appellant's claim for a psychiatric 
condition.  In an August 1973 application for VA disability 
benefits, appellant claimed to have a nervous condition and 
infectious mononucleosis with exhaustion as a symptom.  

On November 1974 VA hematological examination (noted as 
conducted for the purpose of evaluation for any residuals of 
infectious mononucleosis), it was reported that appellant had 
never had an Epstein-Barr virus titer test.  Clinical 
evaluation of the abdomen did not show any liver or spleen 
abnormality.  The diagnosis was history of infectious 
mononucleosis with no demonstrable residuals.  A 
mononucleosis spot laboratory test was negative.  A 
liver/spleen nuclear scan revealed a normal liver and 
slightly enlarged spleen.  

Historically, a December 1974 rating decision denied service 
connection for infectious mononucleosis.  

Numerous volumes of post-service private and VA clinical 
records primarily pertain to treatment for a psychiatric 
disability, including manic-depressive illness (by Lithium 
and other medications), or other conditions unrelated to the 
claimed disability at issue.  Clinical records dated in the 
mid-1980's, more than a decade after service, included a 
private liver scan, which showed hepatomegaly, noted as 
compatible with hepatitis of undetermined etiology or early 
stages of liver cirrhosis.  An August 1990 VA hospitalization 
report included a diagnosis of "[b]y history, status post 
Epstein Barr virus, induced hepatitis leading to a possible 
current mild cirrhosis of the liver."  However, this 
diagnosis, as it specifically noted therein, was based on 
history alone without clinical substantiation.  A January 
1997 VA hepatitis laboratory screen was positive for viral 
hepatitis surface antibody, and July 1998 and February 2000 
abdominal ultrasounds showed a fatty liver.  However, there 
was no credible, competent evidence that attributed any 
current liver disease to Epstein-Barr viral infection.  In 
fact, in a January 2000 private medical report, a 
gastroenterologist explained that appellant had previously 
been diagnosed with a history of fatty liver, hepatomegaly, 
abnormal liver function tests, and obesity; that after he had 
dieted and lost weight, liver function tests had normalized; 
that "a complete hepatology workup, including hepatitis C, 
B, Epstein-Barr and for autoimmune hepatitis, was completely 
negative"; and that he had been seen by VA for the 
possibility of discontinuing Depakote due to hepatotoxicity.  
Parenthetically, a September 1988 Board decision, in part, 
denied service connection for hepatitis.  

In July 1996 and December 1988 VA and private laboratory 
reports, Epstein-Barr viral antibody titers were positive.  
However, the post-service clinical records and laboratory 
studies of record provide absolutely no evidence of active 
Epstein-Barr viral infection, nor has active Epstein-Barr 
viral infection been diagnosed.  Rather, as a May 2001 VA 
medical opinion unequivocably states, a positive Epstein-Barr 
viral antibody titer finding is "significant only for 
documentation of previous illness."  

The negative evidence includes that May 2001 VA medical 
opinion's conclusion that although appellant's symptoms of 
underlying service-connected bipolar psychosis were difficult 
to distinguish from chronic fatigue syndrome, nevertheless 
appellant did not meet the diagnostic criteria for chronic 
fatigue syndrome or other serious sequelae of Epstein-Barr 
viral infection; and that "[n]either of these diagnoses is 
appropriate for this gentleman."  In short, the examiner did 
not diagnose chronic fatigue syndrome or identify any other 
current Epstein-Barr viral infection disability.  

It appears that by claiming entitlement to service connection 
for Epstein-Barr syndrome, appellant is presumably attempting 
to relate that condition to in-service viral infection.  
Appellant, a physician, is medically qualified to offer an 
opinion as to whether Epstein-Barr syndrome is currently 
manifested and the etiology of such condition.  However, it 
does not appear from the evidentiary record that appellant 
has in fact rendered any specific medical opinion as to 
whether Epstein-Barr syndrome is currently manifested and its 
etiology.  Even assuming that appellant's statements are in 
essence a "medical opinion," the weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, is based on an examination 
of limited scope, or where the basis for the opinion is not 
stated, such as is the case here.  See Reonal v. Brown, 5 
Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board is not 
bound to accept medical opinions which are based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, 
supra.; Guimond v. Brown, 6 Vet. App. 69 (1993); and Pond v. 
West, 12 Vet. App. 341 (1999) (where the appellant was 
himself a physician).  

It is the Board's opinion that the May 2001 VA medical 
opinion far outweighs any positive evidence on this point in 
controversy, since the VA physician stated that he reviewed 
the claims file, discussed in detail the relevant medical 
history, examined appellant, and rendered sufficiently 
detailed explanation and adequate medical opinion on this 
point in controversy.  

The Board concedes that the post-service, positive Epstein-
Barr viral antibody titer findings are documentation of prior 
viral infection, as the May 2001 VA medical opinion explains.  
However, a positive laboratory study result alone is not a 
"disability" for which service connection may be awarded.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  The Court, in Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), held that, referring 
to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Thus, given the lack of credible, competent evidence showing 
that Epstein-Barr syndrome/disability is presently manifested 
and related to appellant's active service, the claim for 
service connection for Epstein-Barr syndrome is denied.  38 
U.S.C.A. § 1101 and 38 C.F.R. § 3.303.  Since the 
preponderance of the evidence is against allowance of this 
appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  




ORDER

Service connection for Epstein-Barr syndrome is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

